IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-49,344-02




EX PARTE TYROME DEWAYNE ALBERT, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. W97-02387-U(B) IN THE 291ST DISTRICT COURTFROM DALLAS COUNTY 



 
            Per curiam.
 
O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of the offense of
capital murder and sentenced to imprisonment for life. 
            The trial court signed findings of fact and conclusions of law, recommending that the writ
application be dismissed as subsequent. However, the habeas record received by this Court does not
include the pages of the 11.07 form containing Grounds 1 and 2.  We remand this application to the
291st District Court of Dallas County for specific findings as to whether the writ application included
Grounds 1 and 2, submitted on the applicable form. If the court finds that these pages of the 11.07
form were filed, but not included in the habeas record forwarded to this Court, the court shall order
the district clerk to supplement the record with the missing pages. 
            This application will be held in abeyance until the trial court has resolved this issue, which
shall be resolved within 30 days of this order.  A supplemental transcript containing any additional
pages from the habeas record shall be forwarded to this Court within 60 days of the date of this
order.  Any extensions of time shall be obtained from this Court. 
 
Filed:  May 7, 2014
Do not publish